Citation Nr: 1046856	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-03 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, type I.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from February 1983 to January 
1986. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2008 rating decision in which the RO, inter alia, denied 
service connection for diabetes mellitus, type I.  In April 2008, 
the Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in July 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2009.

The Board notes that, while the Veteran previously was 
represented by AMVETS, in January 2009, the Veteran granted a 
power-of-attorney in favor of Disabled American Veterans with 
regard to the claim on appeal.  The Veteran's current 
representative has submitted written argument on his behalf.  The 
Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The first evidence of manifestation or diagnosis of diabetes 
mellitus, type I, was not until many years after the Veteran's 
discharge from service, and there is no competent evidence or 
opinion that there exists a medical relationship between such 
current disability and the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type 
I, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection for type I diabetes mellitus, what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA; this letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations.  The March 2008 
rating decision reflects the initial adjudication of the claim 
after issuance of this letter.  Hence, the October 2007 letter-
which meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and private treatment 
records.  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran, 
and by his representative, on his behalf.  The Board also finds 
that no additional RO action to further develop the record in 
connection with the claim for service connection for type I 
diabetes mellitus I is warranted.

The Board acknowledges that the Veteran has not undergone VA 
examination in connection with this claim.  However, as explained 
in more detail below, diabetes mellitus, type I was not shown 
until many years post service, and there is no medical suggestion 
whatsoever that the claimed diabetes mellitus, type I is related 
to service, as alleged.  As the current record does not reflect 
even a prima facie claim for service connection for type I 
diabetes mellitus, VA is not required to obtain a medical opinion 
commenting upon the etiology of this claimed disability.  See 38 
U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003). See also Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as diabetes mellitus which develop to a compensable degree 
(10 percent for diabetes mellitus) within a prescribed period 
after discharge from service (one year for diabetes mellitus), 
although there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied. 

The Board notes, at the outset, that the claims file include 
treatment records from Dr. LS from dates 1999 to 2007.  The 
private treatment records from Dr. LS reflect treatment for 
diabetes mellitus, type I, beginning in February 1999.  In the 
February 1999 examination report, Dr. LS noted that the Veteran 
was reporting for a follow-up appointment in regards to his 
diabetes.  Dr. LS reported that the Veteran's diabetes was under 
good control with an insulin infusion pump.  

While the above-noted records clearly show that the Veteran has a 
current diagnosis of diabetes mellitus, type I, there is no 
competent, probative evidence that there exists a medical nexus 
between the Veteran's current diabetes mellitus and his military 
service, to include evidence that the Veteran's diabetes mellitus 
was manifested to a compensable degree within one year of 
separation from active military service.

In connection with this claim, the Veteran reported that his type 
I diabetes mellitus I began in August 1985.  However, the 
evidence contemporaneous to service simply does not support the 
Veteran's assertions.  There is no medical evidence whatsoever 
that even suggests the Veteran had the disability in service.  
The Veteran's service treatment records are negative for any 
complaints or diagnoses related to type I diabetes mellitus, and 
an October 1983 urine analysis was negative for sugar.  The 
report of the Veteran's January 1986 separation examination 
reflects normal clinical evaluation of the endocrine system.  
Moreover, at separation, the Veteran did not report any treatment 
for diabetes during service.  Additionally, in a January 1986 
report of medical history, the Veteran noted that he was in good 
health and was not taking any medication.  As discussed in more 
detail below, the first recorded diagnosis of diabetes mellitus, 
type I was not until February 1999, 13 years after service.

The Board also finds it significant to note that, although the 
Veteran has alleged that he has had diabetes since 1985, he has 
not indicated that he received any treatment for diabetes prior 
to 1999.  The Veteran submitted only one VA Form 21-4142 
(authorization and consent to release information to VA).  The 
form indicated that there were diabetes treatment records from 
Dr. LS from 1999-2007.  These records were obtained by the RO.  
However, the Veteran has failed to identify, submit, or authorize 
the RO to obtain any treatment records for type I diabetes 
mellitus prior to 1999.  

Thus, the post-service evidence reflects no documented indication 
of diabetes mellitus, type I for 13 years after active military 
service.  Clearly, such time period is well beyond the 
presumptive period for establishing service connection for 
diabetes mellitus as a chronic disease.  See 38 C.F.R. §§ 3.307, 
3.309.  The Board also points out that the passage of so many 
years between discharge from active service and the objective 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, neither the Veteran nor his representative has 
presented or identified any existing medical evidence or opinion 
reflecting a manifestation of diabetes mellitus within the 1 year 
presumptive period or indicating a nexus between the Veteran's 
diabetes and service.  

The Board notes the history reported in an October 1999 treatment 
report by Dr. LS.  Dr. LS noted that the Veteran reported a 15 
year history of diabetes; however, Dr. LS did not indicate that 
she had been treating the Veteran for diabetes prior to February 
1999.  This notation appears to be merely a reiteration of the 
Veteran's history, which does not constitute a medical opinion of 
the required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence", and a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional).  Likewise, 
the fact that the Veteran's own reported history is recorded in 
his medical records does not constitute a medical opinion in 
support of the claim.  Id.

As noted, in addition to the medical evidence, in adjudicating 
this claim, the Board has considered the assertions of the 
Veteran, as well as those  and his representative; however, to 
whatever extent these assertions are being offered to establish 
the medical matters upon which this claim turns, such attempt 
must fail.  As indicated, the claim turns on the matters of 
diagnosis of type I diabetes mellitus, and whether there exists a 
relationship between such disability and service-matters within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons without 
the appropriate medical training and expertise, neither is 
competent to render a probative (persuasive) opinion on either of 
the medical matters at issue here.  See, e.g., Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for diabetes mellitus, type I, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






ORDER

Service connection for diabetes mellitus, type I, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


